Citation Nr: 0844420	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  02-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable increased evaluation for 
degenerative joint disease of the left ankle.

3.  Entitlement to a compensable increased evaluation for 
degenerative joint disease of the right ankle for the period 
from June 15, 2001 to February 3, 2004, and 10 percent 
thereafter.  

4.  Entitlement to an increased evaluation for flat feet with 
plantar fasciitis, currently evaluated as 10 percent 
disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's spouse

ATTORNEY FOR THE BOARD


Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January and September 2002 rating 
decisions by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs.  The veteran timely appealed 
the aforementioned rating actions to the Board. 

By a February 2005 rating action, the RO granted a 10 percent 
disability rating to the service-connected degenerative joint 
disease of the right ankle, effective February 4, 2004--date 
of x-ray evidence confirming the presence of right ankle 
arthritis.  (See, February 2005 rating action). 

In October 2005, the veteran testified via videoconference 
before the undersigned Veterans Law Judge.  A copy of the 
aforementioned hearing transcripts has been associated with 
the claims files. 

By a May 2007 rating action, the RO awarded service 
connection for left knee instability, status-post medial 
meniscectomy as secondary to service-connected degenerative 
joint disease of the left knee.  (See, May 2007 rating 
action). 

In April 2008, the Board remanded the increased evaluations 
claims decided in the decision below for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the veteran's 
service-connected degenerative joint disease of the left knee 
is manifested by subjective complaints of pain with objective 
evidence of flexion to 140 degrees, with pain beginning at 
130 degrees throughout the range of motion, but without 
limitation of extension, ankylosis, dislocation of semi-lunar 
cartilage, or impairment of the tibia or fibula.  

2.  Throughout the entire appeal period, the veteran's 
service-connected left ankle is manifested by subjective 
complaints of tenderness with full range of motion without 
pain (i.e., dorsiflexion and plantar flexion to 20 and 45 
degrees, respectively); x-ray evidence of degenerative 
arthritis of the left ankle, ankylosis, or malunion of the os 
calcis or astragalus are not shown.   

3.  For the period from June 15, 2001 to February 3, 2004, 
the veteran's service-connected degenerative joint disease of 
the right ankle was manifested by subjective complaints of 
swelling and limitation of motion of the right ankle; 
objective evidence of moderate limitation of right ankle 
motion and x-ray evidence of arthritis were not shown. 

4.  From February 4, 2004, the veteran's service-connected 
degenerative joint disease of the right ankle has been 
manifested x-ray evidence of arthritis; marked limitation of 
right ankle motion, ankylosis, or malunion of the os calcis 
or astragalus are not shown.   

5.  For the period from June 15, 2001 to March 1, 2007, the 
veteran's service-connected flat feet with plantar fasciitis 
was productive of moderate bilateral pes planus; objective 
evidence of severe bilateral pes planus with objective 
evidence marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated indication of swelling on 
use, characteristic callosities were not shown.  

6.  From March 2, 2007, the veteran's service-connected flat 
feet with plantar fasciitis has been productive of severe 
bilateral pes planus with objective evidence of callosities 
and x-ray evidence of soft-tissue swelling along the plantar 
aspect of the feet, respectively.  It has not, however, been 
productive of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2008).

2.  The criteria for a compensable increased rating for left 
ankle degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5271 (2008).

3.  For the period from June 15, 2001 to February 3, 2004, 
the criteria for a compensable increased rating for right 
ankle degenerative joint disease were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 
(2008).

4.  From February 4, 2004, the criteria for an increased 
rating in excess of 10 percent for right ankle degenerative 
joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5271 (2008).

5.  For the period from June 15, 2001 to March 1, 2007, the 
criteria for an increased rating in excess of 30 percent for 
flat feet with plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2008).

6.  From March 2, 2007, the criteria for an increased rating 
to 30 percent, but no higher, for flat feet with plantar 
fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5276 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

       Duty to Notify

Upon receiving a complete or substantially complete 
application, VA has a duty to notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  In this 
regard, via a January 2003 letter to the veteran, the RO 
specifically notified her of the substance of the VCAA 
including the types of evidence necessary to establish her 
increased rating claims on appeal, the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), these letters essentially satisfied the 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that the "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

With regard to the increased evaluation claims decided in the 
decision below, the Board is aware of the United States Court 
of Veterans Appeal's (Court) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  By letters, issued in May and June 2008, the RO 
informed the veteran of the above-referenced Dingess and 
Vazquez-Flores elements. Thus, no further analysis is 
necessary.  

Finally, in a December 2002 Statement of the Case and March 
2007 and September 2008 Supplemental Statement of the Cases, 
respectively, the RO set forth and provided a discussion of 
the rating criteria utilized in the present case.  The 
veteran was accordingly made well aware of the requirements 
for increased evaluations pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  
	Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the increased rating claims discussed in the 
decision below.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.

VA evaluated the veteran to determine the current severity of 
his service-connected disabilities discussed in the decision 
below in March 2007.  A copy of the March 2007 VA examination 
report has been associated with the claims files.  As the 
March 2007 VA examination report contains a physical 
evaluation of the veteran's left knee, right and left ankles 
and feet, recitation of his history with respect to each 
disability and a review of the claims files by the examiner, 
the Board finds that it is adequate for evaluating the 
severity of the aforementioned service-connected 
disabilities.  Thus, the Board finds that the medical 
evidence on file is more than sufficient for VA to make a 
decision on the veteran's increased evaluation claims 
discussed in the decision below, and a remand for an 
additional VA orthopedic examination is unnecessary in the 
current appeal.  See, McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).   

In addition, the veteran has not reported any missing VA or 
private medical records that need to be obtained.  The Board 
is not aware of any such records, nor is the Board aware of 
any additional evidence that could assist the veteran in 
substantiating his increased evaluation claims decided in the 
decision below.

Therefore, the facts relevant to the veteran's increased 
rating claims have been properly developed, and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations.  See, 38 
U.S.C.A. §5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").



II.  Relevant Laws and Regulations

        Increased rating claims-general criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the decision below has 
been undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
during the appeal period, which began June 15, 2001---date of 
RO's receipt of the veteran's claim for increase for the 
service-connected disabilities on appeal.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).
        
        Specific rating criteria-Left Knee and Ankles 

The veteran's service-connected degenerative joint disease of 
the left knee and left and right ankles have each been 
assigned a 10 percent disability rating under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5010, the diagnostic code used 
for rating traumatic arthritis.  Arthritis, due to trauma and 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis, Diagnostic Code 5003.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008), 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Codes 5260 and 5261, and 5271 for 
limitation of flexion and extension of the leg, and 
limitation of motion of the ankle, respectively).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assignable each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id. 
        
        Left Knee-rating criteria

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008). 

Under Diagnostic Code 5261, a 10 percent rating is warranted 
for extension limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, a 30 percent 
rating is warranted for extension limited to 20 degrees, a 40 
percent rating is warranted for extension limited to 30 
degrees, and a 50 percent rating is warranted for extension 
is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2008). 

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2008).


	VA General Counsel Opinions

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, VA General Counsel held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

	Ankle rating-rating criteria 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a minimum 
rating of 20 percent will be assigned where there is evidence 
of ankylosis in plantar flexion less than 30 degrees.  Id. 

Under 38 C.F.R. §4.71a, Diagnostic Code 5271, moderate and 
marked limitation of ankle motion warrant 10 and 20 percent 
evaluations, respectively.  Id. 

For purposes of this decision, the Board notes that normal 
range of motion for the ankle is dorsiflexion and plantar 
flexion to 20 and 45 degrees, respectively  
38 C.F.R. § 4.71, Plate II (2008).

	Flat Feet with Plantar Fasciitis-rating criteria

The veteran's service-connected flat feet with plantar 
fasciitis is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, the diagnostic 
code used to evaluated pes planus, unilateral or bilateral.  
Under that code, where the pes planus is moderate, whether 
unilateral or bilateral, with the weight- bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, a 10 
percent rating is assigned.  Where the pes planus is 
bilateral and severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent rating is assigned.  
Where the pes planus is bilateral and pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is assigned. 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

	Orthopedic Considerations

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

III.  Analysis 

(i)  Degenerative Joint Disease-Left Knee

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of 
increased ratings in excess of 10 percent for the veteran's 
service-connected left knee at any time during the appeal 
period.  

In reaching the foregoing determination, the Board observes 
that the veteran's left knee does not approximate the 
criteria associated with a 20 percent rating under Diagnostic 
Codes (DCs) 5260 and 5261 (i.e., limitation of flexion and 
extension of the leg, respectively).  In this regard, when VA 
evaluated the veteran's left knee in February 2004, he was 
noted to have had "full pain free range of motion with no 
evidence of effusion."  (See, February 2004 VA orthopedic 
examination report). A March 2007 VA examination report shows 
that left knee flexion was to 140 degrees, with pain 
beginning at 130 degrees throughout all range of flexion 
motion.  He demonstrated full extension of the left knee  
(See, March 2007 VA examination reports, respectively).  
Overall, there is no showing that flexion and extension of 
the left knee has been limited to 30 or 15 degrees, such as 
to warrant an increased rating to 20 percent under Diagnostic 
Code 5260 and 5261, respectively.  As such, separate ratings 
for extension and flexion of the left knee joints are 
likewise not warranted pursuant to VAOPGCPREC 9-2004.

Turning to instability of the left knee, VA's General Counsel 
has held that, under certain circumstances, a separate 
disability evaluation may be assigned for arthritis of the 
knee under DC 5003 in addition to the rating for instability 
under Diagnostic Code 5257.  VAOPGCPREC 9-98 (August 14, 
1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  Here, and as previously noted herein, the RO 
separately awarded service connection for left knee 
instability, status-post medial meniscectomy as secondary to 
service-connected degenerative joint disease of the left 
knee; an initial 20 percent evaluation was assigned, 
effective August 8, 2002.  (See, May 2007 rating action.  VA 
examination report).  Thus, any further discussion of 
separate disability evaluations for left knee instability and 
arthritis is moot. 

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which 
increased ratings in excess of 10 percent could be assigned 
to the service-connected left knee disability.  In this 
regard, the evidence of record does not show, nor does the 
veteran contend, that the service-connected left knee 
disability involves ankylosis (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), or 
impairment of the tibia or fibula.  (Diagnostic Code 5259).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258 and 5259 
(2008).  
In conclusion, the weight of the credible evidence 
demonstrates that the veteran's service-connected 
degenerative joint disease of the left knee warrants no more 
than the current 10 percent rating at any time during the 
course of the appeal.  As the preponderance of the evidence 
is against the claim for an increased rating, the "benefit-
of-the-doubt" rule does not apply, and the claim for an 
increased rating for degenerative joint disease of the left 
knee must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. at 50.

(ii)  Degenerative Joint Disease of the Left and Right Ankles

        Left Ankle

The Board finds that for the entire appeal period, the 
preponderance of the evidence is against an increased 
compensable rating for service-connected degenerative joint 
disease of the left ankle.  In reaching the foregoing 
determination, the Board finds that the clinical evidence of 
record has not shown moderate limitation of left ankle motion 
to warrant a 10 percent disability rating under Diagnostic 
Code 5271.  To this end, when VA evaluated the veteran in 
February 2004 and March 2007, he demonstrated full range of 
ankle (left and right) motion without any evidence of pain.  
See, 38 C.F.R. § 4.71, Plate II (2008).  These same VA 
examination reports also show that there was no evidence of 
any ankle (left and right) instability.  (See, February 2004 
and March 2007 VA orthopedic examination reports).  

The Board also observes that throughout the entire appeal 
period, and in contrast to the right ankle, there is no 
confirmed x-ray evidence of left ankle arthritis, such as to 
warrant a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  (See, VA x-ray reports of the left 
ankle, dated in July 2001 and March 2007).  Arthritis must be 
confirmed by X-ray examination for VA compensation purposes.  
See 38 C.F.R. § 4.71, Diagnostic Code 5003.  

In conclusion, the weight of the credible evidence 
demonstrates that the service-connected degenerative joint 
disease of the left ankle does not warrant a compensable 
increased disability rating at any time during the course of 
the appeal.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. at 50.

        Right Ankle-June 15, 2001 to February 3, 2004

Considering the evidence cited in the preceding paragraph and 
in light of the aforementioned criteria, the Board finds that 
the record presents no basis for assignment of a compensable 
increased rating for degenerative joint disease of the right 
ankle for the period from June 15, 2001 to February 3, 2004.  
In reaching the foregoing determination, the Board observes 
that aside from a VA x-ray report of the right ankle, dated 
in July 2001, the remainder of the VA outpatient and 
examination reports for the period in question are wholly 
devoid of any further clinical findings referable to any 
right ankle pathology.  Therefore, the Board finds that the 
clinical evidence simply does not indicate the level of 
impairment that would warrant the assignment of a compensable 
increased rating for the right ankle for the period from June 
15, 2001 to February 3, 2004, under Diagnostic Code 5271.

	Right Ankle-From February 4, 2004

Since February 4, 2004, the veteran's service-connected right 
ankle disability has been assigned a 10 percent disability 
rating, based on x-ray evidence of right ankle arthritis.  
(See, VA x-ray reports of the right ankle, dated February 4, 
2004).  As noted above, arthritis must be confirmed by X-ray 
examination for VA compensation purposes.  See 38 C.F.R. § 
4.71, Diagnostic Code 5003.  

For the period from February 4, 2004, the Board finds, 
however, that the preponderance of the evidence is against an 
increased rating in excess of the currently assigned 10 
percent rating.  In reaching the foregoing determination, the 
medical evidence does not contain evidence of marked 
limitation of right ankle motion to warrant a 20 percent 
rating under Diagnostic Code 5271.  In fact, when VA 
evaluated the veteran in February 2004 and March 2007, he had 
full range of right ankle motion (i.e., dorsiflexion to 20 
degrees and 45 degrees of plantar flexion) without pain.  
See, 38 C.F.R. § 4.71, Plate II (2008).  Hence, the Board 
finds that from February 4, 2004, the veteran's service-
connected degenerative joint disease of the right ankle does 
not approximate the criteria for a 20 percent rating under 
Diagnostic Code 5271. 

        Other Diagnostic Codes

With respect to evaluating the service-connected left and 
right ankle disabilities on appeal, the Board also has 
considered the applicability of alternative diagnostic codes 
during the entire appeal period, but finds that no higher 
ratings are assignable.  Objective medical findings do not 
include, nor does the veteran contend, that he has ankylosis 
of the ankles, ankylosis of the right subastragalar or tarsal 
joints, malunion of os calcis or astragalus of the ankles, or 
has undergone an astragalectomy of the left or right ankle at 
anytime during the appeal period.  Consequently, evaluation 
of the veteran's service-connected left and right ankle 
disabilities under Diagnostic Codes 5270, 5272, 5273 or 5274, 
respectively, is not warranted.

(iii) Flat Feet with Plantar Fasciitis

After a review of the evidence cited below, the Board finds 
that the service-connected flat feet with plantar fasciitis 
warrants an assignment of an increased rating to 30 percent, 
but no higher, under Diagnostic Code 5276 for severe flat 
feet, effective March 2, 2007, date of a VA examination 
report containing objective evidence of bilateral callosities 
of the feet, which was indicative of abnormal weight bearing.  
(See, March 2007 VA examination report, containing clinical 
and X-ray evidence of bilateral callosities of the feet and 
minimal soft-tissue swelling along the plantar aspect of the 
feet, respectively).  Thus, even though there was no evidence 
of marked deformity (i.e. pronation, abduction, etc) or pain 
on manipulation, there was evidence of callosities of both 
feet and soft-tissue swelling along the plantar aspect of the 
feet.  Thus the Board finds that the veteran's service-
connected bilateral flat feet with plantar fasciitis is 
entitled to an increased rating to 30 percent for as of March 
2, 2007--date of the above-referenced VA examination report 
reflecting an increase in severity of the service-connected 
flat fleet and plantar fasciitis as evidenced by clinical and 
X-ray evidence of bilateral callosities of the feet and 
minimal soft-tissue swelling along the plantar aspect of the 
feet, respectively.

The veteran is, however, not entitled to a 30 percent rating 
for the period prior to March 2, 2007.  In reaching the 
foregoing conclusion, the Board observes that private and VA 
treatment and examination records prior to March 2, 2007 fail 
to show severe bilateral pes planus manifested by marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Thus the preponderance of the 
evidence is against the assignment of a 30 percent disability 
rating prior to March 2, 2007.  

Furthermore, the Board finds that an increased rating in 
excess of 30 percent from March 2, 2007 is not warranted as 
the medical evidence fails to show that the veteran's flat 
feet with plantar fasciitis is productive of marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, criteria essential for a 50 percent 
rating under Diagnostic Code 5276.  The evidence shows that 
the veteran experienced tenderness in the left heel area, had 
bilateral heel valgus to five degrees that was correctible by 
manipulations and a callus over both great toes.  (See, March 
2, 2007 VA examination report).  There is, however, no 
evidence of marked inward displacement or severe spasm of the 
tendo achillis on manipulation.  Thus the preponderance of 
the evidence is against an increased rating in excess of 30 
percent for the service-connected flat feet with plantar 
fasciitis for the period from March 2, 2007. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board finds that the veteran's flat 
fleet with plantar fasciitis meet the criteria for an 
increased evaluation to 30 percent, but not higher, from 
March 2, 2007.  .

(iv)  Deluca Considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran higher evaluations - based on the extent 
of his subjective complaints of pain and limiation of motion 
of the left knee, ankles and feet.  Even with consideration 
of pain on motion, the veteran demonstrated full flexion of 
the left knee (140 degrees) and ankles (20 and 45 degrees in 
dorsiflexion and plantar flexion, respectively).  There was 
no objective evidence of any painful motion of the ankles and 
feet.  See, March 2007 VA examination report; 38 C.F.R. § 
4.71, Plate II (2008).  In any event, the March 2007 VA 
examiner determined that the service-connected degenerative 
joint disease of the left knee and ankles and bilateral flat 
feet with plantar fasciitis had only a mild (italics added 
for emphasis) impairment on the veteran's ability to perform 
chores, shop, travel, and recreate.  (See, March 2007 VA 
examination report).  Therefore, higher ratings for the 
service-connected degenerative joint disease of the left knee 
and left and right ankles and bilateral flat feet with 
plantar fasciitis are not warranted under 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca. 

IV.  Extraschedular Rating

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2008), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

In this case, the veteran's service-connected disabilities 
discussed in the preceding paragraphs have not required 
periods of hospitalization.  In addition, given the fact that 
the veteran is unemployed (see, March 2007 VA examination 
report, reflecting that the veteran was unemployed), there 
is, obviously, no evidence of marked interference with 
employment.  Thus, referral for consideration of 
extraschedular ratings is not warranted.


ORDER

An increased rating for degenerative joint disease of the 
left knee is denied. 
A compensable increased rating for degenerative joint disease 
of the left ankle is denied. 

A compensable increased rating for degenerative joint disease 
of the right ankle for the period from June 15, 2001 to 
February 3, 2004.

An increased evaluation in excess of 10 percent for 
degenerative joint disease of the right ankle from February 
4, 2004 is denied. 

An increased rating in excess of 10 percent for flat feet 
with plantar fasciitis for the period from June 15, 2001 to 
March 1, 2007 is denied. 

Entitlement to an increased disability rating of 30 percent, 
but no higher, for flat feet with plantar fasciitis is 
granted from March 2, 2007, subject to controlling 
regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


